Beasley, Judge,
dissenting.
I respectfully dissent from the ruling on the merits because this case should be dismissed, but not for the reason advanced by the State.
The reason McGraw’s appellate brief is convoluted is because it is an ill-conceived attempt to obtain an interlocutory ruling on a direct appeal. There is no doubt that the right to a direct appeal is afforded when a plea of double jeopardy is denied. OCGA § 5-6-34 (a) (1); Patterson v. State, 248 Ga. 875 (287 SE2d 7) (1982). But defendant’s plea was, in its true nature, a vain effort to categorize the confiscation of the license which authorized her to drive as a punishment for the criminal charges of driving under the influence of alcohol (OCGA § 40-6-391 (a) (1)), driving with an unlawful alcohol concentration (formerly OCGA § 40-6-391 (a) (4), now OCGA § 40-6-391 (a) (5)), and speeding (OCGA §§ 40-6-181; 40-6-182; 40-6-183).
McGraw admits in her motion and on appeal that the driver’s license was taken by the law enforcement officer as provided by OCGA §§ 40-5-67 and 40-5-67.1. The former section provides for the issuance of a temporary permit, which she had and did not seek an extension of. See OCGA § 40-5-67 (b) (3) and Department of Public Safety Rule § 570-3-.23.
If she is acquitted of the DUI criminal charges, she will regain it, but if she is convicted,2 it will be administratively suspended or revoked. OCGA § 40-5-67 (b) and (c). “[T]he suspension of a driver’s license at an administrative hearing is not punishment, nor is the hearing a prosecution, for the purposes of double jeopardy” (Emphasis supplied.) Nolen v. State, 218 Ga. App. 819, 823 (463 SE2d 504) (1995) . See also Wright v. State, 228 Ga. App. 717, 718 (492 SE2d 581) (1997); Martinez v. State, 221 Ga. App. 483 (471 SE2d 551) (1996) . That clearly being the law when McGraw filed her motion and plea in bar, an administrative suspension, whether valid or not, cannot be the basis for a plea in bar of the criminal prosecution based on double jeopardy grounds. The administrative action is “outside” *846the pending criminal DUI charges. Wright, supra at 719.
Decided February 27, 1998.
William C. Head, for appellant.
Ralph T. Bowden, Jr., Solicitor, Noah H. Pines, W. Cliff Howard, Assistant Solicitors, for appellee.
Thus, McGraw should have obtained a certificate of immediate review and complied with the procedure set out in OCGA § 5-6-34 (b) if she wanted to challenge existing law and seek to have it overruled. She did obtain a certificate on other matters, but not this one. Or she should have gone ahead with the trial, which she complained in her motion was inordinately delayed although she did not file a motion for speedy trial as provided by OCGA § 17-7-170. Instead, she filed a direct appeal and thus further delayed the trial and the final administrative disposition on her license. But a direct appeal will not lie from the denial of a double jeopardy plea in bar based on temporary suspension of a driver’s license, because such action by the State does not constitute punishment.

 “EO]r enters a plea of nolo contendere” was added in 1997. Ga. L. 1997, p. 760, § 19.